Case 3:20-cv-00893-RS Document12 Filed 02/27/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00893-RS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) Karen Ross, Secretary of the CA Depart. of Food and / AG
was received by me on (date) 2/21/2020

© I personally served the summons on the individual at (place)

on (date)

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) Brandon Morrow

 

, who is

designated by law to accept service of process on behalf of (name of organization) —_ California Depertament

1:20pm ——~—iSN date) 2/21/2020 OF
[returned the summons unexecuted because

or
O Other (specify):

My fees are $ 30.00 for travel and $

: for services, for a total of $ 30.00

I declare under penalty of perjury that this information is true.

Date: 2-26-2020, we Use Loner

Server's signature

Jenice Rossner, Process Server, Sacramento Co

Printed name and title

_ Reg # 1998-02

3104 O Street, #230
Sacramento, CA 95816

Server's address

Additional information regarding attempted service, etc:
DOCUMENTS SERVED:

Summons; Complaint for Declaratory and Injunctive Relief; Exhibit 1; Civil Case Cover Sheet;
Order Setting Initial Case Management Conference and ADR Deadlines, Standing Order for All Judges;

Standing Order Re: Initial Case Management; Notice of Availability of Magistrate Judge to Exercise Jurisdiction;
ECF Registration Information;
Case 3:20-cv-00893-RS Document 12 Filed 02/27/20 Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:20-cv-00893-RS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Stephen Beam, Chief « of Milk and | Dairy Food | Safety.
was received by me on (date) 2/21/2020

 

© I personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

on (date)

, and mailed a copy to the individual’s last known address; or

M I served the summons on (name of individual) Brandon Morrow , who is

designated by law to accept service of process on behalf of (name of organization) California Depertament

ofFood and Agriculture @1:20pm Atte) 2/21/2020 > OF

(J I returned the summons unexecuted because 7 ; or
O Other (specify):

My fees are $ 30.00 for travel and $ for services, for a total of $ 30.00

I declare under penalty of perjury that this information is true.

  
 
 

Date: 2-26-2020

 

Xs

erver's signature

Jenice Rossner\Process Server, Sacramento Co. Reg # 1998-02

 

 

Printed name and title

3104 O Street, #230
Sacramento, CA 95816

Server's address

 

Additional information regarding attempted service, etc:

DOCUMENTS SERVED:
Summons; Complaint for Declaratory and Injunctive Relief; Exhibit 1; Civil Case Cover Sheet;
Order Setting Initial Case Management Conference and ADR Deadlines; Standing Order for All Judges;

Standing Order Re: Initial Case Management; Notice of Availability of Magistrate Judge to Exercise Jurisdiction;
ECF Registration Information;
